Citation Nr: 0943166	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.

The Veteran testified before the undersigned in a January 
2007 videoconference Board hearing, a transcript of which is 
included in the claims file.

In May 2007, the Board remanded this matter to the RO via the 
AMC for due process considerations, to attempt verification 
of several stressors, and to schedule a VA examination based 
upon any verified stressors.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It is as likely as not that the Veteran's current PTSD is the 
result of his service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
treatment records through March 2006 and stressor statements 
from the Veteran.  The evidence indicates that the Veteran 
has been clinically diagnosed with PTSD as of June 2004, 
fulfilling the first criterion for service connection.

The evidence, including the medals and commendations awarded 
to the veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat directly indicated in the service records, or 
any other objective record, his testimony alone is 
insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  In order to verify an 
alleged stressor, a claimant should provide a stressor that 
can be documented, the location where the incident took 
place, the approximate date (within a two month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred.  M21-1MR.IV.ii.1.D.14.C.  

The Veteran identified several stressors in written 
statements and during credible testimony before the 
undersigned in a January 2007 videoconference hearing.  The 
Board remanded this matter in May 2007 in order to attempt 
verification of these claimed stressors with JSRRC.

In March 2009, JSRRC responded that several of the stressors 
were not capable of verification.  However, JSRRC verified a 
February 1968 incident in which Specialist Lammey of the 
815th Engineer Battalion, Company C, was injured by a grenade 
explosion while stationed in the Pleiku area for road 
improvement.  A DA Form 2173, statement of medical 
examination and duty status, for Specialist Lammey 
additionally verified his injuries from an explosion of 
grenades on February 16, 1968, including an amputated leg.

This evidence appears to verify one of the Veteran's claimed 
stressors as described.  The Veteran thus meets the second 
criterion, that of credible supporting evidence that a 
claimed in-service stressor actually occurred.  

Accordingly, the Veteran was afforded a VA psychiatric 
examination in June 2009 to determine whether it is at least 
as likely as not (i.e., 50 percent probability or greater) 
that the Veteran has PTSD as a result of his verified 
stressor in service.

The VA examiner opined, "It is more likely than not that 
[the Veteran's] symptoms are directly related to his military 
experiences."  The examiner discussed each of the five sets 
of PTSD diagnostic criteria in detail, and diagnosed PTSD of 
moderate severity.  The Veteran discussed each of the 
stressors described in the Board's May 2007 remand, 
particularly the incident of witnessing Specialist Lammey's 
injuries to a grenade explosion.  The examiner noted 
stressors including exposure to war and problems related to 
social environment.  The Board finds that this opinion is 
entitled to some probative weight.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the Veteran's 
stressor as described will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  Accordingly, the appeal is granted.  
The extent of the PTSD is not before the Board at this time. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


